 

Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August [●],
2020, is made and entered into by and among Conversion Labs, Inc., a Delaware
corporation (the “Company”), and certain entities listed on Schedule I (the
“Holders”) attached hereto. Capitalized terms used but not otherwise defined in
this Agreement shall have the meaning ascribed to such term in the Purchase
Agreement (as defined below).

 

RECITALS:

 

WHEREAS, reference is made to that certain Securities Purchase Agreement, dated
as of August ___, 2020 (the “Purchase Agreement”), by and between the Company
and the Purchasers party thereto (the “Purchasers”);

 

WHEREAS, pursuant to Section 2 of the Purchase Agreement, the Company has issued
to the Purchasers Units consisting of (i) Series B Preferred Stock and (ii) a
Warrant;

 

WHEREAS, the Company and the Holders wish to determine registration rights with
respect to the Preferred Shares, Warrants, Underlying Shares and the Warrant
Shares.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,

 

IT IS AGREED as follows:

 

Section 1 DEFINITIONS. As used in this Agreement, the following terms shall have
the following meanings:

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday, or Friday
that is not a day on which banking institutions in New York are authorized or
obligated by applicable law, regulation or executive order to close.

 

“Commission” shall mean the United States Securities and Exchange Commission.

 

“Common Stock” shall mean the common stock of the Company, par value $0.0001 per
share.

 

“Company” shall have the meaning set forth in the introductory paragraph hereof.

 

“Cut Back Shares” shall have the meaning set forth in Section 2(d)(ii) of this
Agreement.

 

“Demand Holders” shall have the meaning set forth in Section 2(a)(i) of this
Agreement.

 

“Demand Registration” shall have the meaning set forth in Section 2(a)(i) of
this Agreement.

 

“Demand Registration Statement” shall have the meaning set forth in Section
2(a)(i) of this Agreement.

 

 

 



 

“Effectiveness Deadline” shall have the meaning set forth in Section 2(a)(i) of
this Agreement.

 

“End of Suspension Notice” shall have the meaning set forth in Section 3(b) of
this Agreement.

 

“Event” shall have the meaning set forth in Section 2(d) of this Agreement.

 

“Event Date” shall have the meaning set forth in Section 2(d) of this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law), and the rules and regulations
thereunder.

 

“Filing Deadline” shall have the meaning set forth in Section 2(a)(i) of this
Agreement.

 

“Holder” shall mean each holder of equity securities of the Company listed in
Schedule I attached hereto, in its capacity as a holder of Registrable
Securities, and its direct and indirect transferees. For purposes of this
Agreement, the Company may deem and treat the registered holder of a Registrable
Security as the Holder and absolute owner thereof, unless notified to the
contrary in writing by the registered Holder thereof.

 

“Legal Proceeding” shall mean any action, suit, hearing, claim, lawsuit,
litigation, investigation (formal or informal), inquiry, arbitration or
proceeding (in each case, whether civil, criminal or administrative or at law or
in equity) by or before a governmental or legal entity.

 

“Liabilities” shall have the meaning set forth in Section 5(a)(i) of this
Agreement.

 

“Majority” shall mean greater than fifty percent (50%).

 

“Maximum Threshold” shall have the meaning set forth in Section 2(c) of this
Agreement.

 

“Opt-Out Notice” shall have the meaning set forth in Section 2(b)(ii) of this
Agreement.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

 

“Piggyback Registration” shall have the meaning set forth in Section 2(b)(i) of
this Agreement.

 

“Preferred Shares” shall mean the shares of Series B Preferred Stock of the
Company issued or issuable pursuant to the Purchase Agreement (including any
shares of Series B Preferred Stock of the Company issued as dividends thereon).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

“Purchase Agreement” shall have the meaning set forth in the Recitals hereof.

 

2

 

 

“Purchasers” shall have the meaning set forth in the Recitals hereof.

 

“Registrable Securities” with respect to any Holder, shall mean at any time (i)
all of the shares of Common Stock into which the Preferred Shares are
convertible and (ii) all of the shares of Common Stock for which the Warrants
are exercisable, together with any securities of the Company or of a successor
to the entire business of the Company which are issued or issuable in exchange
for the Common Stock, the Preferred Shares or the Warrants (or the shares of
Common Stock into which such Preferred Shares are convertible or the shares of
Common Stock for which the Warrants are exercisable) upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the Common Stock, the Preferred Shares or the Warrants; provided, however,
that such Registrable Securities shall cease to be Registrable Securities with
respect to any Holder upon the earliest to occur of (a) the date on which a
Registration Statement with respect to the sale of such Holder’s Registrable
Securities shall have been declared effective under the Securities Act and all
of such Holder’s Registrable Securities shall have been sold, transferred,
disposed of or exchanged in accordance with such Registration Statement and (b)
the date on which such securities shall have ceased to be outstanding.

 

“Registration Expenses” shall mean (a) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement (b) the reasonable
fees and disbursements of Selling Holders’ Counsel associated with the review of
a registration statement, which shall not exceed $25,000 per registration
statement, and (c) all registration, filing and stock exchange fees, all fees
and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, and all printing
expenses, messenger and delivery expenses; provided, however, that “Registration
Expenses” shall not include any out-of-pocket expenses of the Holders (other
than as set forth in clause (b) and (c) above), transfer taxes, underwriting or
brokerage commissions or discounts associated with effecting any sales of
Registrable Securities that may be offered, which expenses shall be borne by
each Holder of Registrable Securities on a pro rata basis with respect to the
Registrable Securities so sold.

 

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
corresponding provision of succeeding law), and the rules and regulations
thereunder.

 

“SEC Restrictions” shall have the meaning set forth in Section 2(d)(ii) of this
Agreement.

 

“Selling Holders’ Counsel” shall mean counsel for the Holders that is selected
by the Holders holding a Majority of the Registrable Securities included in the
Demand Registration Statement.

 

“Series B Preferred Stock” shall mean the Series B convertible preferred stock
of the Company, par value $0.0001 per share.

 

“Suspension Event” shall have the meaning set forth in Section 3(b) of this
Agreement.

 

“Suspension Notice” shall have the meaning set forth in Section 3(a) of this
Agreement.

 

“Underwritten Demand Holders” shall have the meaning set forth in Section
2(a)(iii) of this Agreement.

 

3

 

 

“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

Section 2 DEMAND REGISTRATIONS AND PIGGYBACK REGISTRATIONS.

 

(a) Demand Registration.

 

(i) Right to Request Registration. So long as the Company does not have an
effective Registration Statement permitting the public resale of all the
Registrable Securities held by the Holders from time to time as permitted by
Rule 415 under the Securities Act (or any successor or similar provision adopted
by the Commission then in effect) with respect to the Registrable Securities,
the Holders of at least twenty percent (20%) of the then-outstanding number of
Registrable Securities (the “Demand Holders”) may request registration under the
Securities Act of all or part of their Registrable Securities at any time and
from time to time (“Demand Registration”). Within seven (7) Business Days after
receipt of any such request for Demand Registration, the Company shall give
written notice of such request to each other Holder of Registrable Securities,
if any, and shall include in such registration up to the pro rata share of
Registrable Securities of each such Holder based on the percentage of
Registrable Securities owned by the Demand Holders that are to be included in
the Demand Registration and with respect to which the Company has received
written requests for inclusion therein within five (5) Business Days after the
receipt of the Company’s notice; provided, that to the extent such other Holders
wish to include additional Registrable Securities held by such Holders in the
Demand Registration in excess of their allotted proportion, such other Holders
may request, within the same five (5) Business Day notice period outlined above,
that the Demand Holders consider including such additional shares as Registrable
Securities. Upon receipt of such notice, the Demand Holders may elect to include
or exclude such additional Registrable Securities from the Demand Registration
their sole and absolute discretion. The Company shall use its reasonable best
efforts to file with the Commission following receipt of any such request for
Demand Registration (but in no event more than thirty (30) days following
receipt of such request) (the “Filing Deadline”) one or more registration
statements with respect to all such Registrable Securities with respect to which
the Company has received written requests for inclusion therein in accordance
with this paragraph under the Securities Act (the “Demand Registration
Statement”). The Company shall use its reasonable best efforts to cause such
Demand Registration Statement to be declared effective by the Commission as soon
as practicable after the filing thereof, but in any event no later than the
earlier of (i) ninety (90) days (or one hundred and twenty (120) days if the
Commission notifies the Company that it will “review” the Demand Registration
Statement) after the Filing Deadline and (ii) the fifth (5th) business day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the Commission that such Demand Registration Statement will not be “reviewed” or
will not be subject to further review (such earlier date, the “Effectiveness
Deadline”). The Demand Registration Statement shall be on an appropriate form
and the Registration Statement and any form of Prospectus included therein (or
Prospectus supplement relating thereto) shall reflect the plan of distribution
or method of sale as the Holders of shares registered on such Registration
Statement may from time to time notify the Company. Subject to the foregoing,
following the receipt by the Company of any request for Demand Registration, all
of the Registrable Securities of any Holder electing to register Registrable
Securities in accordance with this paragraph shall be included in the Demand
Registration Statement without any further action by any Holder. The Demand
Holders who have requested a Demand Registration may cause the Company to
postpone or withdraw the filing or the effectiveness of such Demand Registration
at any time in their sole discretion.

 

(ii) Restrictions on Demand Registrations. The Company shall not be obligated to
effect any Demand Registration within ninety (90) days after the effective date
of (A) a previous Demand Registration or (B) a previous registration under which
any Holder or Holders had piggyback rights pursuant to Section 2(b) hereof and
in which the Holders exercising such piggyback rights were permitted to register
at least fifty percent (50%) of the Registrable Securities requested to be
included therein. In addition, the Company shall not be obligated to effect any
Demand Registration after the Company has effected two (2) Demand Registrations
in any twelve (12)-month period if all such registrations effected by the
Company have been declared and ordered effective.

 

4

 

 

(iii) Underwritten Offering and Selection of Underwriters. If the Holders of at
least twenty percent (20%) of the then outstanding number of Registrable
Securities held by the Holders (the “Underwritten Demand Holders”) elect to
dispose of Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering of all or part of such Registrable Securities and
reasonably expect aggregate gross proceeds in excess of $10,000,000 from such
Underwritten Offering, then the Company shall, upon the written demand of such
Underwritten Demand Holder(s), enter into an underwriting agreement in a form as
is customary in Underwritten Offerings of securities by the Company with the
managing underwriter or underwriters selected by the Underwritten Demand Holders
and shall take all such other reasonable actions as are requested by the
managing underwriter or underwriters in order to expedite or facilitate the
disposition of such Registrable Securities; provided, however, that the Company
shall have no obligation to facilitate or participate in more than two (2)
Underwritten Offerings in any twelve (12)-month period, pursuant to this Section
2(a). In connection with any Underwritten Offering contemplated by this Section
2(a), the underwriting agreement into which each Holder and the Company shall
enter shall contain such representations, covenants, indemnities and other
rights and obligations as are customary in underwritten offerings of securities
by the Company. No Holder shall be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder’s authority to
enter into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution,
the accuracy of information provided by a Holder specifically for use in the
Registration Statement or Prospectus, and any other representation required by
law; provided, that each Holder other than the Underwritten Demand Holders shall
be afforded five (5) Business Days to decide to include in any such Underwritten
Offering up to its pro rata share of Registrable Securities based on the
percentage of Registrable Securities owned by the Underwritten Demand Holders
that are included in such Underwritten Offering; provided further, that to the
extent such other Holders wish to include additional Registrable Securities held
by such Holders in an Underwritten Offering in excess of their allotted
proportion, such other Holders may request, within the same five (5) Business
Day notice period outlined above, that the Underwritten Demand Holders consider
including such additional shares as Registrable Securities. Upon receipt of such
notice, the Underwritten Demand Holders may elect to include or exclude such
additional Registrable Securities from the Underwritten Offering in their sole
and absolute discretion.

 

(iv) Continued Effectiveness. The Company shall use its reasonable best efforts
to cause the Demand Registration Statement to remain effective and to be
supplemented and amended to the extent necessary to ensure that such Demand
Registration Statement is available or, if not available, that another
registration statement is available, for the resale of all the Registrable
Securities held by the Holders until the earliest of (A) the date all such
Registrable Securities have ceased to be Registrable Securities and (B) the date
all such Registrable Securities covered by such Demand Registration Statement
can be sold publicly without restriction or limitation under Rule 144 under the
Securities Act and without the requirement to be in compliance with Rule
144(c)(1) under the Securities Act.

 

5

 

 

(b) Piggyback Registrations.

 

(i) Right to Piggyback. If at any time when there are Registrable Securities
then outstanding and there is not an effective Registration Statement covering
all of the Registrable Securities, the Company proposes to register any shares
of its equity securities under the Securities Act (other than a registration
statement on Form S-8 or on Form S-4 or any similar successor forms thereto),
relating to an offering for its own account or for the account of one or more
stockholders of the Company, and even if there is such an effective Registration
Statement covering all of the Registrable Securities, in the event that such
offering for the Company’s own account or for the account of other stockholders
of the Company is to be underwritten (a “Piggyback Registration”), the Company
shall give prompt (but in no event less than ten (10) days before the
anticipated filing date of such registration statement or such prospectus
supplement) (a “Piggyback Registration Statement”) written notice to all Holders
of its intention to effect such a registration or filing, which notice shall (A)
describe the amount and type of securities to be included in such offering, the
intended method of distribution, and the name of the proposed managing
underwriter, if any, in such offering, and (B) offer to all Holders of
Registrable Securities the opportunity to register all or any portion of the
Registrable Securities as such Holders may request in writing within five (5)
Business Days after receipt of such written notice from the Company. The Company
shall, subject to Section 2(c), include in such registration or offering all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within five (5) Business Days after the receipt
of the Company’s notice. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration at any time in its sole discretion
upon reasonable notice to any participating Holders.

 

(ii) Withdrawal; Opt-Out. Any Holder may elect to withdraw such Holder’s request
for inclusion of Registrable Securities in any Piggyback Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company may terminate or
withdraw a Piggyback Registration Statement at its sole discretion at any time
prior to the effectiveness of such Piggyback Registration Statement without
thereby incurring any liability to the Holders of Registrable Securities;
provided, however, that the Company shall provide reasonable notice to any
Holders that have requested Registrable Securities to be included in such
Piggyback Registration Statement. Notwithstanding any such withdrawal, the
Company shall pay all expenses incurred by the Holders in connection with such
Piggyback Registration as provided in Section 7(e). Any Holder may deliver
written notice (an “Opt-Out Notice”) to the Company requesting that such Holder
not receive notice from the Company of any proposed Piggyback Registration;
provided, however, that such Holder may later revoke any such Opt-Out Notice in
writing. Following receipt of an Opt-Out Notice from a Holder (unless
subsequently revoked by such Holder), the Company shall not be required to
deliver any notice to such Holder pursuant to this Section 2(b) and such Holder
shall no longer be entitled to participate in a Piggyback Registration by the
Company pursuant to this Section 2(b) until such Holder’s Opt-Out Notice is
revoked.

 

(iii) Selection of Underwriters. If any of the Registrable Securities of the
Holders covered by a Piggyback Registration hereof are to be sold in an
Underwritten Offering, then the Company shall have the right to select the
managing underwriter or underwriters to administer any such offering.

 

(c) Priority. If a Piggyback Registration is an underwritten primary
registration on behalf of the Company, and the managing underwriters advise the
Company in writing that in their opinion the number of securities requested to
be included in such registration exceeds the number that can be sold in such
offering and/or that the number of Registrable Securities proposed to be
included in any such registration would adversely affect the price per share of
the Company’s equity securities to be sold in such offering (such maximum number
of securities or Registrable Securities, as applicable, the “Maximum
Threshold”), the underwriting shall be allocated among the Company and all
Holders as follows: (A) first, the shares of Common Stock or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Threshold; and (B) second, to the extent that the Maximum Threshold has not been
reached under the foregoing clause (A), the shares comprised of Registrable
Securities, as to which registration has been requested pursuant to the
registration rights hereof, based on the amount of such Registrable Securities
initially requested to be registered by such Holders that can be sold without
exceeding the Maximum Threshold.

 

6

 

 

(d) Liquidated Damages.

 

(i) If (i) the Demand Registration Statement is not filed on or prior to the
Filing Deadline, (ii) the Company fails to file with the Commission a request
for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the 1933 Act, within five (5) Business
Days of the date that the Company is notified (orally or in writing, whichever
is earlier) by the Commission that such Registration Statement will not be
“reviewed” or will not be subject to further review, (iii) the Demand
Registration Statement registering for resale the Registrable Securities is not
declared effective by the Commission by the Effectiveness Deadline, or (iv)
after being declared effective and except for the reasons set forth in Section 3
hereof, (A) the Demand Registration Statement ceases to remain continuously
effective while there are Registrable Securities still outstanding for any
reason or (B) the Holders are not permitted to utilize a Prospectus therein to
resell Registrable Securities for any reason (any such failure or breach being
referred to as an “Event”, and the date on which such Event occurs being
referred to as “Event Date”), then, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to the product of 1.0% multiplied by the aggregate purchase price
paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities held by such Holder; provided, however, that such payment shall be
paid only with respect to Registrable Securities still held by a Holder at the
time of the Event and only for the period during which such Event continues. If
the Company fails to pay any partial liquidated damages pursuant to this Section
2(d)(i) in full within seven (7) days after the date payable, the Company will
pay interest thereon at a rate of 10% per annum to the Holder, accruing daily
from the date such partial liquidated damages are due until such amounts, plus
all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro rata basis for any
portion of a month prior to the cure of an Event. Notwithstanding the foregoing,
nothing shall preclude any Holder from pursuing or obtaining any available
remedies at law, specific performance or other equitable relief with respect to
this Section 2(d)(i) in accordance with applicable law.

 

(ii) If at any time the Commission takes the position that the offering of some
or all of the Registrable Securities in the Demand Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the 1933 Act or requires any Holder to be named as an
“underwriter,” the Company shall use commercially reasonable efforts to persuade
the Commission that the offering contemplated by such Demand Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Holders is an
“underwriter.” No such written submission with respect to this matter shall be
made to the Commission to which the Selling Holders’ Counsel reasonably objects.
In the event that, despite the Company’s commercially reasonable efforts and
compliance with the terms of this Section 2(d)(ii), the Commission refuses to
alter its position, the Company shall (i) reduce the Registrable Securities to
be registered on such Demand Registration Statement (applied, in the case that
some shares may be registered, to the Holders on a pro rata basis based on the
total number of unregistered shares held by such Holders, subject to the
determination by the Commission that certain Holders must be reduced first based
on the number of Registrable Securities held by such Holders) (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Commission may
require to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Holder as an “underwriter” in such Demand
Registration Statement without the prior written consent of such Holder. Any
reduction of Registrable Securities shall occur only after all securities that
are not Registrable Securities, if any, are first removed from such Registration
Statement. In the event the Company amends the Demand Registration Statement or
files a new Registration Statement, as the case may be, in response to any such
SEC Restrictions, the Company will use its reasonable best efforts to file with
the Commission, as promptly as allowed by the Commission, one or more
registration statements on Form S-1 or such other form available to register for
resale the Cut Back Shares. Liquidated damages shall not be payable with respect
to any Cut Back Shares.

 

7

 

 

Section 3 BLACK-OUT PERIODS.

 

(a) Notwithstanding Section 2, and subject to the provisions of this Section 3,
the Company shall be permitted, in limited circumstances, to suspend the use,
from time to time, of the Prospectus that is part of a Demand Registration
Statement (and therefore suspend sales of the Registrable Securities under such
Demand Registration Statement), by providing written notice (a “Suspension
Notice”) to the Selling Holders’ Counsel, if any, and the Holders, if either of
the following events shall occur: (i) a majority of the Board determines in good
faith that (A) the offer or sale of any Registrable Securities would materially
impede, delay or interfere with any proposed financing, offer or sale of
securities, acquisition, corporate reorganization or other material transaction
involving the Company, (B) after the advice of counsel, the sale of Registrable
Securities pursuant to the Demand Registration Statement would require
disclosure of non-public material information not otherwise required to be
disclosed under applicable law, and (C) (x) the Company has a bona fide business
purpose for preserving the confidentiality of such transaction, (y) disclosure
would have a material adverse effect on the Company or the Company’s ability to
consummate such transaction, or (z) such transaction renders the Company unable
to comply with Commission requirements, in each case under circumstances that
would make it impractical or inadvisable to cause the Demand Registration
Statement (or such filings) to become effective or to promptly amend or
supplement the Demand Registration Statement on a post-effective basis, as
applicable; or (ii) a majority of the Board determines in good faith, upon the
advice of counsel, that it is in the Company’s best interest or it is required
by law, rule or regulation to supplement the Demand Registration Statement or
file a post-effective amendment to the Demand Registration Statement in order to
ensure that the Prospectus included in the Demand Registration Statement (1)
contains the information required under Section 10(a)(3) of the Securities Act;
(2) discloses any facts or events arising after the effective date of the Demand
Registration Statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (3) discloses any material information with
respect to the plan of distribution that was not disclosed in the Demand
Registration Statement or any material change to such information. Upon the
occurrence of any such suspension, the Company shall use its reasonable best
efforts to cause the Demand Registration Statement to become effective or to
promptly amend or supplement the Demand Registration Statement on a
post-effective basis or to take such action as is necessary to make resumed use
of the Demand Registration Statement as soon as possible. The Company shall be
entitled to exercise its rights under this Section 3(a) to suspend the
availability of a Registration Statement and Prospectus for a period not to
exceed an aggregate of forty-five (45) days in any rolling twelve (12)-month
period or more than thirty (30) consecutive days, except as a result of a
refusal by the Commission to declare any post-effective amendment to the Demand
Registration Statement effective after the Company has used all reasonable best
efforts to cause the post-effective amendment to be declared effective by the
Commission, in which case, the Company must terminate the black-out period
immediately following the effective date of the post-effective amendment,
without incurring liability for liquidated damages otherwise required pursuant
to Section 2(d).

 

(b) In the case of an event that causes the Company to suspend the use of a
Demand Registration Statement as set forth in paragraph (a) above (a “Suspension
Event”), the Company shall give a Suspension Notice to the Selling Holders’
Counsel, if any, and the Holders to suspend sales of the Registrable Securities
and such Suspension Notice shall state generally the basis for the notice and
that such suspension shall continue only for so long as the Suspension Event or
its effect is continuing and the Company is using its reasonable best efforts
and taking all reasonable steps to terminate suspension of the use of the Demand
Registration Statement as promptly as possible. A Holder shall not effect any
sales of the Registrable Securities pursuant to such Demand Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice (as
defined below). If so directed by the Company, each Holder will deliver to the
Company (at the expense of the Company) all copies other than permanent file
copies then in such Holder’s possession of the Prospectus covering the
Registrable Securities at the time of receipt of the Suspension Notice. The
Holders may recommence effecting sales of the Registrable Securities pursuant to
the Demand Registration Statement (or such filings) following further written
notice to such effect (an “End of Suspension Notice”) from the Company, which
End of Suspension Notice shall be given by the Company to the Holders and to the
Selling Holders’ Counsel, if any, promptly following the conclusion of any
Suspension Event and its effect.

 

8

 

 

(c) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Demand Registration Statement
pursuant to this Section 3, the Company agrees that it shall extend the period
of time during which such Demand Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of the supplemented or amended Prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that Common Stock covered by such Demand
Registration Statement are no longer Registrable Securities.

 

(d) The Company shall use reasonable best efforts to avoid the issuance of (i)
any order suspending the effectiveness of a Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction.

 

Section 4 REGISTRATION PROCEDURES.

 

(a) In connection with the filing of the Demand Registration Statement or sale
of Registrable Securities as provided in this Agreement, the Company shall use
its reasonable best efforts to, as expeditiously as reasonably practicable:

 

(i) prepare and file with the Commission the Demand Registration Statement,
within the relevant time period specified in Section 2, on Form S-1, shall
comply as to form in all material respects with the requirements of Form S-1 and
include all financial statements required by the Commission to be filed
therewith, and shall comply in all respects with the requirements of Regulation
S-T under the Securities Act, and otherwise comply with its obligations under
Section 2 hereof;

 

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Demand Registration Statement as may be necessary under
applicable law to keep such Demand Registration Statement effective for the
applicable period; and cause each Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provision then in force) under the Securities Act and comply
with the provisions of the Securities Act, the Exchange Act and the rules and
regulations thereunder applicable to them with respect to the disposition of all
securities covered by the Demand Registration Statement during the applicable
period in accordance with the intended method or methods of distribution by the
selling Holders thereof;

 

9

 

 

(iii) not less than five (5) Business Days prior to the filing of each
Registration Statement and not less than three (3) Business Days prior to the
filing of any related Prospectus or any amendment or supplement thereto (except
for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K, and any similar or successor reports), (A) furnish to each
Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, substantially in the form as proposed to be filed, which
documents will be subject to the review of such Holder (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within such five (5) Business Day or three (3) Business Day period, as
the case may be, then the Holder shall be deemed to have consented to and
approved the use of such documents) and (B) use reasonable best efforts to cause
its officers and directors, counsel and independent registered public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of Selling Holders’ Counsel, to conduct such review.
Notwithstanding the foregoing, the Company shall not be required to furnish to
the Holders any prospectus supplement being prepare and filed solely to name new
or additional selling securityholders unless such Holder is named in such
prospectus supplement. The Company shall not file any Registration Statement or
Prospectus or any amendment or supplement thereto in a form to which a Holder
reasonably objects in good faith, provided that the Company is notified of such
objection in writing within the five (5) Business Day or three (3) Business Day
period described above, as applicable, and provided further, that no such delay
in filing shall result in any liquidated damages under Section 2(d).

 

(iv) (1) notify Selling Holders’ Counsel, no later than five (5) Business Days
after filing, that the Demand Registration Statement with respect to the
Registrable Securities has been filed and advise Selling Holders’ Counsel that
the distribution of Registrable Securities will be made in accordance with the
“Plan of Distribution” described in the Demand Registration Statement and
otherwise in compliance with applicable federal and state securities laws; (2)
furnish to each Holder of Registrable Securities, without charge, as many copies
of each Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder may reasonably
request, including financial statements and schedules in order to facilitate the
public sale or other disposition of the Registrable Securities; and (3) hereby
consent to the use of the Prospectus or any amendment or supplement thereto by
each of the Holders of Registrable Securities in connection with the offering
and sale of the Registrable Securities covered by the Prospectus or any
amendment or supplement thereto;

 

(v) use its reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder of Registrable Securities covered by the Demand
Registration Statement shall reasonably request, and do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
Holder to consummate the disposition in each such jurisdiction of such
Registrable Securities owned by such Holder; provided, however, that the Company
shall not be required to (1) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(a)(v), or (2) take any action which would subject
it to general service of process or taxation in any such jurisdiction where it
is not then so subject;

 

(vi) immediately notify each Holder of Registrable Securities under the Demand
Registration Statement and, if requested by such Holder, confirm such advice in
writing promptly at the address determined in accordance with Section 7(g) of
this Agreement (1) when the Demand Registration Statement has become effective
and when any post-effective amendments and supplements thereto become effective,
(2) of any request by the Commission or any state securities authority for
post-effective amendments and supplements to the Demand Registration Statement
and Prospectus or for additional information after the Demand Registration
Statement has become effective, (3) of the issuance by the Commission or any
state securities authority of any stop order suspending the effectiveness of the
Demand Registration Statement or the initiation of any proceedings for that
purpose, (4) of the happening of any event or the discovery of any facts during
the period the Demand Registration Statement is effective as a result of which
the Demand Registration Statement or any document incorporated by reference
therein contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or, in the case of the Prospectus, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (which information
shall be accompanied by an instruction to suspend the use of the Demand
Registration Statement and the Prospectus (such instruction to be provided in
the same manner as a Suspension Notice) until the requisite changes have been
made, at which time notice of the end of suspension shall be delivered in the
same manner as an End of Suspension Notice), (5) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities, for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (6) of the filing of a
post-effective amendment to the Demand Registration Statement;

 

10

 

 

(vii) furnish Selling Holders’ Counsel, copies of any comment letters relating
to the selling Holders received from the Commission or any other request by the
Commission or any state securities authority for amendments or supplements to
the Demand Registration Statement and Prospectus or for additional information
relating to the selling Holders;

 

(viii) use its reasonable best effort to obtain the withdrawal of any order
suspending the effectiveness of the Demand Registration Statement at the
earliest possible moment;

 

(ix) upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(vi)(4) and 4(a)(vi)(5) hereof, as promptly as
practicable after the occurrence of such an event, use its reasonable best
efforts to prepare a supplement or post-effective amendment to the Demand
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain at the time of such delivery any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or will
remain so qualified, as applicable. At such time as such public disclosure is
otherwise made or the Company determines that such disclosure is not necessary,
in each case to correct any misstatement of a material fact or to include any
omitted material fact, the Company agrees promptly to notify each Holder of
registrable Securities of such determination and to furnish each such Holder
such number of copies of the Prospectus as amended or supplemented, as such
Holder may reasonably request;

 

(x) use its reasonable best efforts to cause all Registrable Securities to be
listed or quoted on any national securities exchange on which the Company’s
Common Stock is then listed or quoted;

 

(b) The Company may (as a condition to a Holder’s participation in a Demand
Registration or Piggyback Registration) require each Holder of Registrable
Securities to furnish to the Company such information regarding the Holder and
the proposed distribution by such Holder of such Registrable Securities as the
Company may from time to time reasonably request in writing.

 

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the type described in
Section 4(a)(vi) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the Demand Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 4(a)(vi) hereof, and, if so directed by the Company,
such Holder will deliver to the Company (at the Company’s expense) all copies in
such Holder’s possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

11

 

 

Section 5 INDEMNIFICATION.

 

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and the respective officers, directors, partners,
employees, representatives and agents of any such Person, and each Person, if
any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) any of the foregoing Persons, as follows:

 

(i) against any and all loss, penalty, liability, claim, damage, judgment, suit,
action, other liabilities and expenses whatsoever (“Liabilities”), as incurred,
arising out of or based on any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement (including any final,
preliminary or summary Prospectus contained therein or any amendment or
supplement thereto) pursuant to which Registrable Securities were registered
under the Securities Act, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or arising out of or based on any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto) or the omission or alleged omission therefrom
at such date of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and

 

(ii) against any and all expense whatsoever, as incurred (including the fees and
disbursements of counsel chosen by any indemnified party), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever arising out of or based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under subparagraph (i) above; provided,
however, that this indemnity agreement shall not apply to any Liabilities to the
extent arising out of any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company by the Holder expressly for use in a
Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto). The indemnity in this Section 5(a) shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any indemnified party and shall survive any transfer of
such securities by such Holder.

 

(b) Indemnification by the Holders. Each Holder severally, but not jointly,
agrees to indemnify and hold harmless the Company and the other selling Holders,
and each of their respective officers, directors, partners, employees,
representatives and agents, against any and all Liabilities described in the
indemnity contained in Section 5(a) hereof, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions of
a material fact made in a Registration Statement (or any amendment thereto) or
any Prospectus included therein (or any amendment or supplement thereto) in
reliance upon and in conformity with written information such Holder furnished
to the Company by such Holder expressly for use in the Registration Statement
(or any amendment thereto) or such Prospectus (or any amendment or supplement
thereto); provided, however, that no such Holder shall be liable for any claims
hereunder in excess of the amount of net proceeds received by such Holder from
the sale of Registrable Securities pursuant to such Registration Statement.

 

(c) Notices of Claims, etc. Each indemnified party shall give notice as promptly
as reasonably practicable to each indemnifying party of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder;
provided, however, that failure to so notify an indemnifying party shall not
relieve such indemnifying party from any liability hereunder to the extent it is
not materially prejudiced as a result thereof and in any event shall not relieve
it from any liability which it may have otherwise than on account of this
indemnity agreement. An indemnifying party may participate at its own expense in
the defense of such action; provided, however, that counsel to the indemnifying
party shall not (except with the consent of the indemnified party) also be
counsel to the indemnified party. Other than in the case of any actual or
potential conflict that may arise from a single counsel representing more than
one indemnified party, the indemnifying party or parties shall not be liable for
the fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim whosoever
in respect of which indemnification or contribution could be sought under this
Section 5 (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

12

 

 

(d) Contribution. If the indemnification provided for in this Section 5 is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any Liabilities referred to therein, then each indemnifying party
shall contribute to the aggregate amount of such Liabilities incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the Company, on the one hand, and the Holders, on the
other hand, in connection with the acts, statements or omissions which resulted
in such Liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company, on the one hand, and the Holders, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 5(d). The
aggregate amount of Liabilities incurred by an indemnified party and referred to
above in this Section 5 shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms. Notwithstanding the provisions of this
Section 5(d), no Holder shall be liable for any claims hereunder in excess of
the amount of net proceeds received by such Holder from the sale of Registrable
Securities pursuant to any such Registration Statement. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 5,
each Person, if any, who controls a Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act shall have the same rights
to contribution as a Holder, and each director of the Company, and each Person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as the Company.

 

Section 6 TERMINATION.

 

(a) Survival. This Agreement and the rights of each Holder hereunder shall
terminate upon the date that all of the Registrable Securities cease to be
Registrable Securities. Notwithstanding the foregoing, the obligations of the
parties under Section 5 of this Agreement shall remain in full force and effect
following such time.

 

13

 

 

Section 7 MISCELLANEOUS.

 

(a) Covenants Relating To Rule 144. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the Securities Act, the Company
covenants that it will file the reports required to be filed by it under the
Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules and
regulations adopted by the Commission thereunder. If the Company ceases to be so
required to file such reports, the Company covenants that it will upon the
request of any Holder of Registrable Securities (a) make publicly available such
information as is necessary to permit sales pursuant to Rule 144 under the
Securities Act, (b) deliver such information to a prospective purchaser as is
necessary to permit sales pursuant to Rule 144A under the Securities Act and it
will take such further action as any Holder of Registrable Securities may
reasonably request, and (c) take such further action that is reasonable in the
circumstances, in each case, to the extent required, from time to time, to
enable such Holder to sell its Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by (i) Rule
144 under the Securities Act, as such Rule may be amended from time to time,
(ii) Rule 144A under the Securities Act, as such rule may be amended from time
to time, or (iii) any similar rules or regulations hereafter adopted by the
Commission. Upon the request of any Holder of Registrable Securities, the
Company will deliver to such Holder a written statement as to its compliance
with requirements of Rule 144 under the Securities Act and the Exchange Act (at
any time after it has become subject to the reporting requirements of the
Exchange Act), a copy of the most recent annual and quarterly report(s) of the
Company, and such other reports, documents or stockholder communications of the
Company, and take such further actions consistent with this Section 7(a), as a
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing a Holder to sell any such Registrable Securities without
registration.

 

(b) No Piggyback on Registration. The Company shall not be permitted to include
securities of the Company for its own account or for the Company’s other
existing security holders (other than the Holders in such capacity pursuant
hereto) other than the Registrable Securities in the Demand Registration
Statements.

 

(c) Cooperation. The Company shall cooperate with the Holders in any sale and or
transfer of Registrable Securities including by means not involving a
registration statement.

 

(d) No Inconsistent Agreements. The Company has not entered into and the Company
will not after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the Company’s other issued and outstanding securities under any such
agreements.

 

(e) Expenses. All Registration Expenses of any Holder shall be borne by the
Company, whether or not any Registration Statement related thereto becomes
effective or other sale takes place.

 

(f) Amendments and Waivers. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Company and the Holders
of a Majority of the Registrable Securities. Any waiver, permit, consent or
approval of any kind or character on the part of any such Holders of any
provision or condition of this Agreement must be made in writing and shall be
effective only to the extent specifically set forth in writing. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
Holder of Registrable Securities and the Company.

 

14

 

 

(g) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile, email or any courier guaranteeing overnight delivery: (a) if to
a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 7(g)
and a copy to (which copy shall not constitute notice) [●]; and (b) if to the
Company, to Conversion Labs, Inc., Attention: Justin Schreiber (email:
justin@conversionlabs.com). All such notices and communications shall be deemed
to have been duly given: (i) if personally delivered, at the time delivered by
hand; (ii) if by email, on receipt of a read receipt email from the correct
address; (iii) if mailed, two (2) Business Days after being deposited in the
mail, postage prepaid; (iv) if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), when receipt is acknowledged; and (v) if by courier guaranteeing
overnight delivery, on the next Business Day if timely delivered to an air
courier guaranteeing overnight delivery.

 

(h) Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company. If any transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, and such transferee executed a joinder to this Agreement,
then such Registrable Securities so acquired by such transferee shall be held
subject to all of the terms, and entitled to all of the benefits, of this
Agreement, and by executing such joinder such transferee shall be conclusively
deemed to have agreed to be bound by and to perform all of the terms and
provisions of this Agreement, including the restrictions on resale set forth in
this Agreement, and such transferee shall be entitled to receive the benefits
hereof.

 

(i) Obligations Limited to Parties to Agreement. Each of the parties hereto
covenants, agrees and acknowledges that no Person other than the Holders and the
Company shall have any obligation hereunder and that, notwithstanding that one
or more of the Holders may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or affiliate of any Holder or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise by incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
affiliate of any of the Holders or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or affiliate of any of the foregoing, as such, for any obligations
of the Holders under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of a Holder hereunder.

 

(j) Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2 hereof may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, a Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2 hereof.

 

(k) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

15

 

 

(l) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(m) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAW
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.

 

(n) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

(o) Jurisdiction and Venue; WAIVER OF JURY TRIAL. The undersigned irrevocably
consents to the exclusive jurisdiction and venue of the courts of the State of
New York or the federal courts located in the State of New York in connection
with any matter based upon or arising out of this Agreement, agrees that process
may be served upon it in any manner authorized by the laws of the State of New
York and waives and covenants not to assert or plead any objection which it
might otherwise have to such manner of service of process. The undersigned
waives, and shall not assert as a defense in any legal dispute, that (a) it is
not personally subject to the jurisdiction of the above named courts for any
reason, (b) such Legal Proceeding may not be brought or is not maintainable in
such court, (c) its property is exempt or immune from execution, (d) such Legal
Proceeding is brought in an inconvenient forum or (e) the venue of such Legal
Proceeding is improper. THE UNDERSIGNED UNCONDITIONALLY WAIVES ANY RIGHT TO
TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL DISPUTE
RELATING TO THIS AGREEMENT. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS
ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, THE UNDERSIGNED SHALL NOT
ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT. FURTHERMORE, THE UNDERSIGNED SHALL NOT SEEK TO
CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL
PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.

 

[Signature page follows]

 

16

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  CONVERSION LABS, INC.         By:     Name: Justin Schreiber   Title:
President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  By:                    Name:     Title:     Address:  





 

[Signature Page to Registration Rights Agreement]

 

 

 



 

SCHEDULE I

 

HOLDERS

 

1.

 

Schedule I -1

 